                                                                                                                          Case 2:19-cv-01464-APG-BNW Document 6 Filed 09/17/19 Page 1 of 2



                                                                                                                      1 Stacy H. Rubin, Esq.
                                                                                                                        Nevada Bar No. 9298
                                                                                                                      2 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      3 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      4 Facsimile: 702.471.7070
                                                                                                                        rubins@ballardspahr.com
                                                                                                                      5
                                                                                                                        Attorneys for Defendant Prog Leasing, LLC
                                                                                                                      6

                                                                                                                      7

                                                                                                                      8                         UNITED STATES DISTRICT COURT
                                                                                                                      9                                DISTRICT OF NEVADA
                                                                                                                     10 JUSTIN MEYERS, an individual,               CASE NO. 2:19-cv-01464-APG-BNW
                                                                                                                     11          Plaintiff,                         STIPULATION AND ORDER TO
                                                                                                                     12 v.                                          EXTEND TIME FOR DEFENDANT TO
                                                                                                                                                                    RESPOND TO PLAINTIFF’S
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13 PROG LEASING, LLC, a foreign limited-       COMPLAINT
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                        liability company,
                                                                                                                     14                                             (First Request)
                                                                                                                                Defendant.
                                                                                                                     15

                                                                                                                     16

                                                                                                                     17          Plaintiff Justin Meyers (“Plaintiff”) and Defendant Prog Leasing, LLC

                                                                                                                     18 (“Defendant”)1 stipulate and agree that Defendant has up to and including October 3,
                                                                                                                     19 2019, to respond to Plaintiffs’ Complaint (ECF No. 1), to provide additional time for

                                                                                                                     20 Defendant to investigate Plaintiff’s allegations and for Defendant to prepare a

                                                                                                                     21 response.

                                                                                                                     22

                                                                                                                     23                           [Continued on the following page.]

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27
                                                                                                                          By filing this Stipulation, Defendant is not waiving any defense, affirmative or
                                                                                                                          1

                                                                                                                     28 otherwise, it may have in this matter.


                                                                                                                          DMEAST #38856820 v1
                                                                                                                          Case 2:19-cv-01464-APG-BNW Document 6 Filed 09/17/19 Page 2 of 2



                                                                                                                      1          This is the first request for such an extension, and it is made in good faith and

                                                                                                                      2 not for purposes of delay.

                                                                                                                      3          Dated this 17th day of September, 2019

                                                                                                                      4

                                                                                                                      5 BALLARD SPAHR LLP                            LAW OFFICE OF KEVIN L. HERNANDEZ, ESQ.
                                                                                                                      6
                                                                                                                        By: /s/ Stacy Rubin                          By: /s/ Kevin Hernandez
                                                                                                                      7 Stacy H. Rubin                               Kevin L. Hernandez
                                                                                                                        Nevada Bar No. 9298                          Nevada Bar No. 12594
                                                                                                                      8 1980 Festival Plaza Drive, Suite 900         8872 S. Eastern Avenue, Suite 270
                                                                                                                        Las Vegas, Nevada 89135                      Las Vegas, NV 89123
                                                                                                                      9
                                                                                                                        Attorneys for Defendant Prog Leasing,        kevin@kevinhernandezlaw.com
                                                                                                                     10 LLC,
                                                                                                                                                                     Attorneys for Plaintiff
                                                                                                                     11

                                                                                                                     12
                                                                                                                                                                  ORDER
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                                                                  IT IS SO ORDERED:
                                                                                                                     14

                                                                                                                     15
                                                                                                                                                                  UNITED STATES MAGISTRATE JUDGE
                                                                                                                     16

                                                                                                                     17                                                       September 18, 2019
                                                                                                                                                                  DATED:
                                                                                                                     18
                                                                                                                     19

                                                                                                                     20

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMEAST #38856820 v1                        2
